Denny, J.
The plaintiff took no exception to any of the findings of fact set out in the statement of facts herein. Exceptions to other findings were entered, which the court below held were supported by competent evidence.
In the instant case, however, as in Worsley v. Rendering Co., 239 N.C. 547, 80 S.E. 2d 467, and in Wyatt v. Sharp, 239 N.C. 655, 80 S.E. 2d 762, no exception was entered either to the findings of fact or conclusions of law made by the Commission. Neither did the plaintiff except to the award entered by the hearing Commissioner or the Commission. Consequently, the court below, on the record as presented, was not required to determine whether or not the findings were supported by competent evidence. The appeal to the Superior Court was not for *518a review of exceptions taken to the findings of fact and conclusions of law made by the Commission, but was expressly limited to errors of law made by the Commission. Therefore, the single question presented to the Superior Court was whether the facts found by the Commission were sufficient to support the award. Wyatt v. Sharp, supra. The exceptions to the findings of the hearing Commissioner, upon appeal to the Commission, were not preserved in the appeal from the Commission to the Superior Court.' Hence, such findings will be presumed to be supported by the evidence and are binding upon appeal. Wyatt v. Sharp, supra; Greene v. Bd. of Education, 237 N.C. 336, 75 S.E. 2d 129; Greene v. Spivey, 236 N.C. 435, 73 S.E. 2d 488; Wilson v. Robinson, 224 N.C. 851, 32 S.E. 2d 601. The facts found by the Commission are sufficient to support the judgment entered below.
Notwithstanding the medical testimony adduced in the hearing before the hearing Commissioner, we think there was evidence upon which the Commission might have found that the plaintiff had suffered a loss of wage earning capacity since 13 August 1953. Even so, a careful review of the whole record leads us to the conclusion that the findings of fact are supported by sufficient evidence to compel an affirmance of the award had exceptions been entered to the findings of fact and conclusions of law of the Commission and duly preserved in the subsequent hearings. ...
Findings of fact by the Commission are conclusive if supported by competent evidence, even though the evidence upon the entire record might also support a contrary finding. Watson v. Clay Co., 242 N.C. 763, 89 S.E. 2d 465; Creighton v. Snipes, 227 N.C. 90, 40 S.E. 2d 612; Rewis v. Insurance Co., 226 N.C. 325, 38 S.E. 2d 97; Kearns v. Furniture Co., 222 N.C. 438, 23 S.E. 2d 310.
The judgment of the court below is
Affirmed.
Johnson, J., not sitting.